 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     JOSEPH OLIVAREZ,                  )        NO. CV 18-5584-KS
11                                     )
                  Plaintiff,
12         v.                          )
                                       )        ORDER AWARDING EQUAL ACCESS TO
13                                     )        JUSTICE ACT ATTORNEY FEES AND
     ANDREW M. SAUL, Commissioner )             EXPENSES PURSUANT TO 28 U.S.C.
14
     of Social Security,               )        § 2412(d)
15                       Defendant.    )
16   _________________________________ )
17
18         Based upon the Stipulation for Award of Attorney’s Fees Pursuant to EAJA 28 U.S.C.
19   § 2412(d) (“Stipulation”), which was filed on October 23, 2019, IT IS ORDERED that fees in
20   the amount of $4,650.00 as authorized by 28 U.S.C. § 2412(d) shall be awarded, subject to
21   terms of the Stipulation.
22
23   DATED: October 24, 2019
24
                                                     ____________________________________
25
                                                             KAREN L. STEVENSON
26                                                   UNITED STATES MAGISTRATE JUDGE
27
28

                                                 1
